MINISTERIO DE ENERGIA Y MINAS

Señor Notario

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por la Directora General de Minería, Ing. Maria Chappuis Cardich, identificada con Documento
de Identidad Nacional N” 10552295, autorizada por el artículo 13” del Reglamento de la Ley
N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con domicilio en
Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará el
ESTADO; y de la otra parte la empresa, MINERA PAMPA DE COBRE S.A,, identificada
con RUC N* 20268062671, con domicilio en Av. San Borja Norte N* 523, San Borja, Lima
41, representada por su Apoderado, Ing. Ernesto Zelaya Pflucker, con facultades inscritas
en el Asiento C00002, Partida 11529960 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos, a quien en
adelante se le denominará “EL INVERSIONISTA";

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
528-2002-EM, de fecha 12 de noviembre de 2002, que designa a la Ing. María Chappuis
Cardich como Directora General de Minería y la Resolución Ministerial N” 249-2004-MEM/DM
que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda -

Lima, 22 NOV 2004

(Aran y Olaf

ESTADO PERUANO EL INVERSIONISTA

_——_
Ing. Maria Chappuis C.

Directora General da Minería

-85
MINISTERIO DE ENERGIA Y MINAS

y)
[24

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por la Directora General de Minería
del Ministerio de Energía y Minas, Ing. María Chappuis Cardich, identificada con DNI N%
10552295, autorizada por el articulo 13” del Reglamento de la Ley N* 27623, aprobado por
Decreto Supremo N? 082-2002-EF, a quien en adelante se le denominará "EL ESTADO"; y,

(ii) La empresa MINERA PAMPA DE COBRE S.A., identificada con RUC N*
20268062671, con domicilio en Av. San Borja Norte N” 523, San Borja, Lima 41,
representada por su Apoderado, Ing. Ernesto Zelaya Pflucker, con facultades inscritas en el
Asiento C00002, Partida 11529960 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de la Superintendencia Nacional de los Registros Públicos, a quien en adelante se le
denominará "EL INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo III,

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002,
se aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-
2002-EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 29 de enero de 2004 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

-86
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US$ 1 296 160,00 (Un Millón Doscientos
Noventa y Seis Mil Ciento Sesenta y 00/100 Dólares Americanos), en un plazo de ocho
(8) meses, que incluyen los meses de noviembre y diciembre de 2004 y, a partir del mes
de abril hasta septiembre de 2005.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial del Ministerio de Energía y
Minas, la misma que como Anexo ll forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

87
MINISTERIO DE ENERGIA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de
operaciones productivas el término establecido en el segundo párrafo del artículo 3” del
Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo
dispuesto en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que
la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
y conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los de  22días del mes de noviembre de dos mil cuatro.

4 .
Qhaica) (Rafi 5
EL ESTADO EL IN ¡ONISTA

Ing. Maria Chappuis C.
irectora General de Minería

(9.4)
89

062'52 [sz9'09) d 1091'S0L ¿ 4 E ni NOISY3ANI 1VLOL
06Z'0L [sz9'ses ó 3 y 4 Si . SOJ9/AJ9S [301 qns
soinbas|
ejeysur ap enuenbia Á pepunBas aq|
SAUO!DeaUNuOo eq

eonpuJoju! a sewaisis|
[eyuarquie “008)01d 409 SOPeuo!ejay| ”

oLojeJ0qe| ap sakesu3| y ?
(sos3a09B) op981,

SOMO Á ESIBABY UQINDEIO 19d

PUNUeWeIp “Joey
soosgpos6 Á sooyesbodo y |
SOIDIAY3S

souo/g ¡9101 qns
UO/DBJO/dx3 ap SA/eUaJeW|
vOPeJodx3 ap sesjog|
Punuewelg soByseyeuog|
Oy sobysajeuod|
pepunbas ap soyuaweajdu|
uo 1 S jul eñses de q01d ejouonueo ||

San3l8

($sn)

"v'S 34809 30 VANNVd VS3NIAN
$007 3Y8MW3113S V v007 3YEINZIAON OCOIYIA SINOIDVYO1dX3 NA NOISYZANI 30 VNVIDONOYO 130 NIMNNSIY

| OX3NV
OD

dl

>

ANEXO ll

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV e PM
MINERA PAMPA DE COBRE S.A.

_A) BIENES
SUBPARTIDA DESCRIPCION
NACIONAL.
3926.90.60.00_| Protectores antirruidos de materia plástica ]

6401 10.00.00 | Calzado con puntera metálica de protección

6506.10.00.00_ | Cascos de seguridad

8207.19.30.00_| Barrenas integrales

8525.10.10.00_| Aparatos emisores de radiotelefonía o radiotelegrafía

8525.20.19.00_ | Los demás aparatos emisores con aparato receptor incorporado de radiotelefonia
8704.21.00.10 [Camionetas pick-up ensambladas con peso total con carga máxima inferior o igual a 5
toneladas Diesel

9011.10.00.00_ | Microscopios estereoscópicos

9014.80.00.00 [Los demás instrumentos y aparatos de navegación

9015.10,00,00_ | Telémetros

9015.20.10.00 | Teodolitos

9015.20.20.00_ | Taquímetros

9015.30.00.00 | Niveles

9020.00.00.00 [Los demás aparatos respiratorios y máscaras antigás, excepto las máscaras de
protección sin mecanismo ni elemento filtrante amovible

B) SERVICIOS
1) Servicios de Operaciones de Exploración Minera
- Topográficos y geodésicos

- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos, restitución
fotogramétrica, fotografías aéreas, mecánica de rocas)

- Servicios geofisicos y geoquímicos (incluye ensayes)

- Servicios de perforación diamantina y de circulación reversa (roto percusiva)

- Servicios aerotopográficos

- Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

hb) Otros Servicios Vinculados a la Actividad de Exploración Minera

- Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto

- Servicio de asesoría, consultoría, estudios técnicos especiales y auditorias destinados a las
actividades de exploración minera

- Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y desarmado de
maquinarias y equipo necesario para las actividades de la exploración minera

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en las
actividades de exploración minera

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para las
actividades de exploración

- Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos

- Servicios médicos y hospitalarios

- Servicios relacionados con la protección ambiental

- Servicios de sistemas e informática

- Servicios de comunicaciones, incluye comunicación radial, telefonía satelital

-90
ANEXO III
RELACIÓN DE CONCESIONES MINERAS
MINERA PAMPA DE COBRE S.A.

ITEM_| NOMBRE DE CONCESION CODIGO UNICO HAS. | PARTIDA REGISTRAL |]
1 ATAHUALPA 1 01000202Y02 20 N* 02004249
2 [ATAHUALPA NO 4 01000173X01 27 N? 02006306
3 |ATAHUALPA NO 8 01000950X01 40 N* 02012634
4  |CUPRITA 01000053X01 24 N? 02023998
5 |CUPRITA NO 1 01000171X01 75 N? 02005165
6 |CUPRITA NO 2 01000172X01 32 N? 02005164
7 |CUPRITA NO 4 01000947X01 36 N* 02010846
8 _ |CUPRITA NO 5 01000948X01 40 N* 02010847
9 _ |DEMASIA JOSEFINA 010199194 800 N? 20004493
10 [SANTA ROSA [ ow001311x01 | 140 N* 02010845

e yal Le

Es
